In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition regarding an expedited election matter and was considered in a manner prescribed by law. Upon consideration of relator’s request for oral argument,
IT IS ORDERED that said request for oral argument be, and the same is hereby, denied, effective October 6, 1992.
IT IS FURTHER ORDERED by the court, effective October 6, 1992, that said writ of prohibition be, and the same is hereby, granted, for the reasons stated in the opinion to follow.
Moyer, C.J., Sweeney, Douglas, Wright, H. Brown and Resnick, JJ., concur.
Holmes, J., would deny the writ.